Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about June 12, 2007, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants had no obligation to maintain a constantly dry floor during a snowstorm (see Solazzo v New York City Tr. Auth., 21 AD3d 735 [2005]). Nor were they required to cover the entire floor with mats (Garcia v Delgado Travel Agency, 4 AD3d 204 [2004]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Mazzarelli, J.P, Andrias, Friedman and Sweeny, JJ.